Citation Nr: 1729965	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensably disabling prior to September 24, 2015, as 20 percent disabling from September 24, 2015, to October 17, 2016, and as 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that on the June 2012 VA Form 9 filed in connection with this appeal, the Veteran checked the box indicating his desire to have a Board hearing before a Veterans Law Judge, sitting at the RO.  However, a March 2016 Report of General Information reveals that the Veteran no longer desired a Board hearing.  Accordingly, the Board will consider the request for a hearing to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, in the December 2011 rating decision from which this appeal stems, the RO denied entitlement to a compensable rating for bilateral hearing loss.  The Veteran disagreed with the denial of a compensable rating and perfected an appeal to the Board.  Prior to certification, additional development was undertaken and in a November 2016 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 20 percent, effective September 24, 2015.  The RO also issued a supplemental statement of the case (SSOC) that same month addressing entitlement to compensable rating prior to September 24, 2015, or in excess of 20 percent from that date.  The increased rating matter was then certified for appeal to the Board in October 2016.  After the appeal was certified to the Board, the Veteran was afforded a contract audiological evaluation in March 2017.  Then, in a May 2017 rating decision, the RO increased the Veteran's rating for bilateral hearing loss to 40 percent, effective October 17, 2016.  

The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative a SSOC if the AOJ receives additional pertinent evidence after a statement of the case (SOC) or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2016).  Furthermore, any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2016); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012), however, amended 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See 38 U.S.C.A. § 7105(e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014).  However, the substantive appeal in this case was filed in June 2012.

As discussed above, the Veteran's disability rating assigned for his service-connected bilateral hearing loss has twice been increased during the pendency of his appeal.  The RO also undertook development relevant to evaluating the severity of the Veteran's hearing loss after the appeal was certified to the Board.  Notably, while the RO did issue a rating decision wherein it increased the Veteran's disability rating to 40 percent, effective October 17, 2016, the RO did not also issue a corresponding SSOC.  

The Board notes also that the Veteran also seeks entitlement to a total disability rating based upon individual unemployability (TDIU).  Specifically, in March 2017, he filed a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) wherein he asserted that his various service-connected disabilities, to include his bilateral hearing loss, prevented him from obtaining and maintaining substantially gainful employment.  In this regard, the Board notes that entitlement to TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Despite undertaking development regarding the issue of entitlement to a TDIU, the AOJ has not yet addressed whether the Veteran's service-connected bilateral hearing loss, alone or in combination with his other service-connected disabilities, prevents employment.  Rather, the May 2017 rating decision indicates that consideration of that issue was being deferred.

In the instant case, although the report of the March 2017 contract audiological examination was considered by the RO in the May 2017 rating decision, it is not clear to the Board what development is being undertaken with regard to the issue of entitlement to TDIU and whether such development may produce evidence relevant to the issue of entitlement to a higher rating for the Veteran's bilateral hearing loss.  Indeed, documents associated with the Veteran's VBMS file on July 18, 2017, show that the RO is the processing of scheduling the Veteran for various contract examinations.  Accordingly, in light of the RO's actions in developing relevant evidence after the appeal was certified to the Board and because it appears that additional development is being undertaken, the Board finds that a remand is required for the AOJ to issue an SSOC addressing whether ratings higher than those currently assigned are warranted at any point during the relevant time period, to include consideration of whether the Veteran's bilateral hearing loss is productive of unemployability.

Accordingly, this matter is REMANDED to the AOJ for the following action:

After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to an increased evaluation for bilateral hearing loss.  Specifically, the AOJ should address whether the evidence warrants a compensable rating prior to September 24, 2015; a rating in excess of 20 percent disabling from September 24, 2015, to October 17, 2016; and/or a rating in excess of 40 percent at any point since October 17, 2016.  The AOJ should also specifically consider whether the Veteran's hearing loss has, at any point during the appeal period, prevented the Veteran from obtaining or maintaining substantially gainful employment such that a rating of TDIU is warranted or referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and he and his representative should be afforded an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

